Order dismissing report affirmed. This is an action of tort in four counts, the first three of which allege that the defendant “maliciously and without probable cause” brought an action of contract against the plaintiff for breach of a building contract and also two suits in equity arising out of the same breach. The fourth count is for damages arising out of the other counts. This action was tried in a District Court and the judge made a finding for the defendant. The plaintiff filed thirty-three requests for rulings of which seven were allowed. The plaintiff claimed a report from the denial of the other requests. The case comes here upon an appeal from the order of the Appellate Division dis*773missing the report. We have carefully examined the requests by the denial of which the plaintiff claims to be aggrieved and find no error.
Halice Korelitz, for the plaintiff.
No argument nor brief for the defendant.